Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                                       No. 04-22-00215-CR

                                        Lee E. COLLINS,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CR-6535
                          Honorable Velia J. Meza, Judge Presiding

                                         ORDER
         Appellant is presently awaiting trial. On April 11, 2022, appellant pro se filed a document
titled “Appeal” that fails to identify what order appellant intends to appeal. The document is
styled as a filing in the 226th Judicial District Court; however, the document was mailed to the
Fourth Court of Appeals. It is unclear whether the document is intended to be a motion to be
filed in the trial court or a notice of appeal to be filed in this court.

        The clerk’s record was filed on April 19, 2022. The clerk’s record does not contain an
appealable order. As a general rule, a criminal defendant’s right of appeal is limited to
an appeal from a final judgment of conviction. See TEX. CODE CRIM. PROC. art. 44.02; see
also State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990) (“A defendant’s general
right to appeal under [article 44.02] and its predecessors has always been limited to appeal from
a ‘final judgment,’ though the statute does not contain this limitation on its face.”). Moreover,
“[t]he courts of appeals do not have jurisdiction to review interlocutory orders unless that
jurisdiction has been expressly granted by law.” Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim.
App. 2014) (quoting Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991)).

        The notice of appeal does not indicate what appellant intends to appeal, and the record
does not reflect either a final appealable order or an interlocutory order on which an immediate
appeal is authorized. We, therefore, ORDER appellant to show cause no later than May 4, 2022
why this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are
suspended until further order of the court.
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court